904 So.2d 701 (2005)
Mildred Lea SMITH
v.
STATE of Louisiana DEPARTMENT OF HEALTH AND HOSPITALS.
No. 2005-C-1103.
Supreme Court of Louisiana.
June 17, 2005.
In re Louisiana, State of; Health and Hospitals, Dept. of;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Morehouse, 4th Judicial District Court Div. D, No. 2003-393; to the Court of Appeal, Second Circuit, No. 39,368-CA.
Denied.
JOHNSON, J., would grant the writ.
VICTORY, J., would grant the writ.
KNOLL, J., would grant the writ.